DETAILED ACTION
This action is in response to the amendment filed September 27, 2021.  Claims 1, 12 and 18 have been amended and new claim 19 has been added.  Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks filed September 27, 2021, with respect to amended independent claim 1 have been fully considered and are persuasive.  
Applicant’s arguments, see pages 7-8 of the remarks filed September 27, 2021, with respect to amended independent claim 12 have been fully considered and are persuasive.  
The rejection of claims 1, 2, 7-9, 12, 13, 15 and 16 under 35 U.S.C. 102(a)(2) as being anticipated by US 10,821,819 B2 has been withdrawn in view of Applicant’s amendments to claims 1 and 12. 

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a hybrid module comprising the connector specified in independent claim 1, in particular wherein the connector includes a retainer axially fixing the first section and the second section together in an intermeshing arrangement so the first section and the second section are non-rotatably fixed together, the retainer being a separate piece from the first and second sections and installed on inner circumferences or outer circumferences of the first and second sections. Claims 2-11 depend from claim 1.
The prior art does not disclose or render obvious a method of constructing a hybrid module including the step of non-rotatably fixing together a hybrid drive unit and a torque converter via a connector as specified in independent claim 12, in particular wherein the connector includes a retainer axially fixing the first section and the second section together in an intermeshing arrangement so the first section and the second section are non-rotatably fixed together, the rotor including a rotor carrier supporting a plurality of magnets, the rotor carrier including a rear end facing away from the magnets and toward a front cover of the torque-3-Application No.: 16/285,795588600.1032 Response to Office Action dated July 26, 2021converter, the first section, the second section and the retainer being axially between the rear end of the rotor carrier and the front cover of the torque converter. Claims 13-18 depend from claim 12.
The prior art does not disclose or render obvious a hybrid module comprising the connector specified in independent claim 19, in particular wherein the connector includes a first section non-rotatably fixed to the rotor, a second section non-rotatably fixed to the torque converter and a retainer axially fixing the first section and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656